 

EXHIBIT 10.1

 

[tv514131_ex10-1img1.jpg] 

 

CITIZENS & NORTHERN CORPORATION

1995 STOCK INCENTIVE PLAN (As Amended)

 

PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT

 

RESTRICTED STOCK AGREEMENT dated as of the 17th day of January, 2019, by and
between Citizens & Northern Corporation (the "Corporation") and ________________
an employee of the Corporation or of a subsidiary (the "Recipient").

 

Pursuant to the Citizens & Northern Corporation 1995 Stock Incentive Plan (the
"Plan"), as amended, the Compensation Committee of the Board of Directors (the
"Committee") has determined that the Recipient is to be granted, on the terms
and conditions set forth herein, ________ Restricted Shares of the Corporation's
common stock and hereby grants such Restricted Shares.

 

1.Number of Shares and Price. Restricted Stock shall consist of shares of Stock
that will be acquired by and issued to the Recipient at a designated time
approved by the board of directors, for no purchase price, and under and subject
to such transfer, forfeiture and other restrictions, conditions or terms as
shall be determined by the Committee, including but not limited to prohibitions
against transfer and substantial risks of forfeiture within the meaning of
Section 83 of the Code.

 

2.Rights of Recipient. Except as otherwise provided in the Plan or the
Restricted Stock Agreement, a Recipient of shares of Restricted Stock shall have
all the rights as does a holder of Stock, including without limitation the right
to vote such shares and receive dividends with respect thereto; however, during
the time period of any restrictions, conditions or terms applicable to such
Restricted Stock, the shares thereof and the right to vote the same and receive
dividends thereon shall not be sold, assigned, transferred, exchanged, pledged,
hypothecated, encumbered or otherwise disposed of except as permitted by the
Plan or the Restricted Stock Agreement. Cash dividends shall be paid out and
shall not participate in Dividend Reinvestment. Stock dividends resulting in
whole shares shall be added to the shares held in the Restricted Account and
shall be distributed to the Recipient with subsequent distributions of any Award
for which they accrued. Partial shares that result from any stock dividend shall
be paid to the Recipient in cash at the time of the payment of the stock
dividend. If the Restricted Shares expire prior to the satisfaction of
performance standards set forth in section 4 or due to forfeiture as set forth
in section 5, all shares accrued by virtue of stock dividends shall be
forfeited.

 

3.Holding of Restricted Shares. Each certificate for shares of Restricted Stock
shall be deposited with the Secretary of the Corporation, or the office thereof,
and shall bear a legend in substantially the following form and content:

 

This Certificate and the shares of Stock hereby represented are subject to the
provisions of the Corporation’s Stock Incentive Plan and a certain agreement
entered into between the owner and the Corporation pursuant to said Plan. The
release of the Certificate and the shares of Stock hereby represented from such
provision shall occur only as provided by said Plan and Agreement, a copy of
which are on file in the office of the Secretary of the Corporation.

 

Upon the lapse or satisfaction of the restrictions, conditions and terms
applicable to such Restricted Stock, a certificate for the shares of Stock
without such legend shall be issued to the Recipient.

 

4.Release and Lapse of Restricted Shares. The release of restrictions or
expiration of restricted shares awarded under this agreement shall occur over a
period of three years. On each anniversary date of this award, up to one-third
of the total shares will be distributed based on the Corporation’s attainment of
earnings-based performance standards, based on the following criteria:

 

·Release of 50% (one-sixth of the total shares awarded) each year will be based
on the Corporation achieving a percent ranking of at least 50% of the Return on
Average Equity (ROAE) achieved by a defined peer group of bank holding
companies, herein defined, for the prior calendar year.

·Release of 50% (one-sixth of the total shares awarded) each year will be based
on the Corporation achieving a percent ranking of at least 80% of the Return on
Average Assets (ROAA) achieved by a defined peer group of bank holding companies
for the prior calendar year.

 

The peer group consists of all publicly traded Commercial Banks and Thrifts
headquartered in New Jersey, New York, Ohio and Pennsylvania with total assets
of $750 million to $3.5 billion as of the end of the calendar year prior to the
Award Date.

 



 
 

 

The Committee reserves the right to change the composition of the peer group, as
well as the method of evaluating the Corporation’s earnings performance as
compared to the peer group, based on mergers or acquisitions involving members
of the peer group, changes in size of the Corporation or members of the peer
group, or other factors deemed appropriate by the Committee.

 

All Restricted Shares not distributed due to the Corporation failing to achieve
the defined earnings-based performance standards shall expire and revert back to
the Corporation as of the anniversary date on which such determinations are
made. No partial shares may be released, thus an amount equal to the next whole
share amount will be released subject to the specified performance criteria at
each anniversary. The shares released may be in certificate form or may be
directed to be held in a custodial account designated by the Recipient.

 

5.Terms of Forfeiture. If a Recipient’s employment with the Corporation, or a
subsidiary, ceases for any reason prior to the lapse of the restrictions,
conditions or terms applicable to his or her Restricted Stock, all of the
Recipient’s Restricted Stock still subject to unexpired restrictions, conditions
or terms shall be forfeited absolutely by the Recipient to the Corporation
without payment or delivery of any consideration or other thing of value by the
Corporation or its affiliates, and thereupon and thereafter neither the
Recipient nor his or her heirs, personal or legal representatives, successors,
assigns, beneficiaries, or any claimants under the Recipient’s Last Will or laws
of descent and distribution, shall have any rights or claims to or interests in
the forfeited Restricted Stock or any certificates representing shares thereof,
or claims against the Corporation or its affiliates with respect thereto. Except
in the case of disability, employment ceases with the Corporation, or its
Subsidiary, on the day the Recipient’s employment is terminated with or without
cause, or on their date of death. In the event of disability, the Recipient’s
employment is considered terminated on the date for which the Recipient receives
the final payment of the Corporation’s, or Subsidiary’s, short-term disability.

 

6.Non-Transferability of Restricted Stock. The Restricted Stock and this
Restricted Stock Agreement shall not be transferable.

 

7.Change in Control. If any of the change in control events described in Section
11 of the Plan occur, all shares of Restricted Stock shall fully vest and all
restrictions on the shares of Restricted Stock shall lapse as follows: In the
case of an event specified in clause (a) of the second sentence of the third
paragraph of Section 11, the lapse of all restrictions on the shares of
Restricted Stock shall occur immediately prior to the consummation of the
described transaction and, in the case of an event specified in clause (b) or
(c) of said sentence, the full vesting and lapse of restrictions shall occur
upon occurrence of the described event.

 

8.Notices. Any notice required or permitted under this Restricted Stock
Agreement shall be deemed given when delivered personally, or when deposited in
a United States Post Office, postage prepaid, addressed, as appropriate, to the
Recipient either at his or her address herein above set forth or such other
address as he or she may designate in writing to the Corporation.

 

9.Failure to Enforce Not a Waiver. The failure of the Corporation to enforce at
any time any provision of this Restricted Stock Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

 

10.Governing Law. This Restricted Stock Agreement shall be governed by and
construed according to the laws of the State of Pennsylvania.

 

11.Incorporation of Plan. The Plan is hereby incorporated by reference and made
a part hereof, and the Restricted Stock and this Restricted Stock Agreement are
subject to all terms and conditions of the Plan.

 

12.Amendments. This Restricted Stock Agreement may be amended or modified at any
time by an instrument in writing signed by the parties hereto.

 

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Agreement on
the day and year first above written.

 





  By       [tv514131_ex10-1img2.jpg]      J. Bradley Scovill - President & CEO  
      The undersigned hereby accepts and agrees to all the terms and provisions
of the foregoing Restricted Stock Agreement and to all the terms and provisions
of the Citizens & Northern Corporation 1995 Stock Incentive Plan herein
incorporated by reference.                 Recipient  



 



 

 